O5/15/2 :
‘8 Bade: 4720-CHOSGES*HScument #: 1-16 FREUPNPOAOSPB'Page 1 of 3 PagelD FAGH3 16/18
L,~--_eeananagnncanmmamgaa aaa NATE LT
ies

’

#
IN THE CIRCUIT COURT OF THE NIN ETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

é

Sarina Ervin

Paints) Gen No; 04 2.1943

vs,
Raymond N, Ervin

and

Linco Banett Life Company
‘Third Party Respondent:

CTLATION TO DISCOVER ASSETS TO THIRD PARTY.

Jacksonville, IL 62850 (Fex: 866-526-5433)

}
}
Defendant(s)
)
)

*

TO, Lincoln Banefit Life Company, c/o Legal Department, 1278 Sandusky Road,
(Nama and Address of Respondent)

YOU ARE REQUIRED to appear and/or file your answer to this Citation on the form enclosed herewith tor other
appropriate answer) on \S 9017 at_ Ngo 0 ANATPM In Courtroom c-807 of the
Chroult Court of Lake County, 18 N. County Street, Waukegan, Hilnols, 60085.

A Judgment againet Raymond N. Ervin Gudgment debtor) was entered on
Pugs Sizecm _, and $ Ze, 0 7S remains unsattsfed.

YOU ARE PROHIBITED from making of allowing any transfer or other disposttion of, or interfering with, any
property not exempt fram execution or garnishment belonging to the judgment debtor.or to which the Judgment debtor
may be entifed or which may bé acquired by or become due the Judgment dabtor until further ‘order of court or termination

d double the amaunt of the balance

of the proceedings. You are not required to withhold the payment of any monay beyon
due. If requested, you must produce documents and/or records containing information concerning the property or Income

af the Judgment Debtor.
WARNING: IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE ARRESTED AND |
GHARGE OF CONTEMPT OF COURT, WHICH MAY BE !

BROUGHT BEFORE THE GOURT TO ANSWER TO A
PUNIEHABLE BY IMPRISONMENT IN THE GOUNTY JAIL,
unless you recelved a further order to personally appear tn

NOTE: Your written answer Is sufficlent for your appearance

 

 

 
  
  

 

court,
Judgment Amount $ S41¢Cc} S! : —_ _. Balance Due § FeO Of6 SS
e ' DO oy safe 2], Zooey

 

 

 

Date of Judgment/Revival Ay eb S200 Rec Seve

Name of Court Entering Judgment ‘Cupra thle Sv Peds PoE BASS 14 LA

Gase No. RPL Ge LE/ BL SIRES € soa
-109, that the Information contained

The undersigned certifies, under penalties provided by law pursuant to 735 ILCS 5/4

 

 

   
     

 

 

    

 

 

 

 

 

 

 

 

herein is true and correct.
é oy . .
Pear ame: Beermann Pridkin Mirabelll Swale oe ___ FEB 1 0 200K
Addrose: 161.N. Clark Street, Suite 2800 FA ey
Clty; Chieago Sits al. S faetn es 5 P 4,
Phone: 312-621-0700 - 2ip Code: 4 1 ipz
Fax; 312-821-0909 4 pws S
ARDC; 6320477 . ae mana |
alm :

E-mail address; _koooper@beermanniaw.com

NOTE: A copy of this Citation and Notice must be mailed to the Defendant within 3 days of servi
Certificate of Malling must be signed and filed with the clerk. ye of service, and &

sR YT fh"

 

*,

471-181 Rev. 1043
28/7 9/201 ast: £720-cHOS8G6 Hotument #: 1-16 FRRYYONDASRO Page 2 of 3 PagelD #Af64 17/18

IN THE CIgCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINGIS

 

 

 

 

Sarina Ervin )

Plaintiff(s) }
v8, Gen No; 04 D 1943

Raymond N, Ervin )
Defandants} }
and }
Tenn Motus Lie ieurenos Sotenany )
Third Party Respondent)

CITATION TO DISCOVER ASSETS TO THIRD PARTY

TO; Penn Mutual Life Insurance Company, c/a Legal Department, 600 Dresher Road, Horsham, PA 12055 (Fax: 218-956-7609)
(Name and Address of Respondent)

YOU ARE REQUIRED to appear and/or flla your answer to this Citation on the form enclosed herewith (or other
wut Woo 17 at 150 CAM IXPM in Courtroom C-207___ of the

appropriate answer) on
Clroutt Court of Lake County, 78 N, County Street, Waukegan, Illinois, 60085.

(udgment debtor) was entered on

A judgment against Raymond N. Ervin
Bunnag 34 ae ,and 3 "¥24 Off. S3 remains unsatisfied.

YOU ARE PROHIBITED from making or allowing any transfer or other disposition of, or Interfering with, any
property not axampt trom execution or garnishment balenging to the judgment debter or to which the Judgment debtor
be ecquired by or become due the judgment debtor until further order of court-or termination

may be entitied or which may
of the proceedings. You are not required to withhold the payment of any money beyond double the amount of the balance
dus. if requested, you must produce documents and/or records containing information conceming the property or Income

of the Judgment Debtor.
N COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE ARRESTED AND

WARNING: iF YOU FAIL TO APPEAR |
ANSWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE

BROUGHT BEFORE THE COURT TO
PUNISHABLE BY IMPRISONMENT IN THE COUNTY JAIL. mo oe.
nieas you received a further order to personally appear.in

NOTE: Your written answer Is sufficient for your appearance u
R Q

cpurt,
CERTIFICATE OF ATTORNEY OR JUDGMENT CREDITOR
Balance Dus $ +25, 036- £3

Judgment Amount $$) 41% (0.09 fer monks
en sune 2 Rout

 

Date of Judgment/Revival Pi wnstedtite 3( p REO Rersisharedn
Name of Court Entering Judgment Cenachn iyerkoria Shpcennt Ceut Ragistende. tgs eats

Case No, 4A Z/9R LOD 9X3
The undersigned certifies, under penalties provided by lew pursuant to 738 (LCH-5/1-108, that the Information contalned

herein Is true and correct -
ared by: | |
ttomeys Name: Beermann Pritiidn Mirabelli Swerdiove LLP WITNESS: FEB 1.0 zor,

Address: 181.N, Clark Street, Sulte 2600 ae Coots
State; IL Oh (andra War nite

 

 

 

 

City: Chicago
phone: 312-621-8700 Zip Code: 80601

Fax, 312-621-0900 Clerk of Court
ARDC: 8320477 _

 

E-mail address: kcooper@beermanniaw.com

NOTE: A copy of this Citation and Notice must 6
Certificate of Malling must be sign

\ sy nip BR”

 

@ matied to the Defendant within 3 days of service, and 4
ed and filed with the clerk, -- *-

|
|

474-131 Rev. 10/73
 

 

 
 
 
   
   

1-16 FRRNOLDbERS Page 3 of 3 PagelD PAfbs 19/18 |

Nee

F THE NINETEENTH JUDICIAL cIRCUIT :

 

 

 

 

IN THE GIRGMIT COURT O
LAKE COUNTY, ILLINOIS i
Sarina Ervin ) :
laintift
Raymond N. Ervin 3
Defendant(s)
and

Mannrch Wis heuraniee Company )
Third Party Respondent}

TATION T:

TO; ManerchsLifs insurance Company,

YOU ARE REQUIRED to appear and/or file your answer, to this Citation! on

appropriate answer) on Merk 1S

ofp Legal Oapartmant - John Kelton, 350 Whitney Avenue, Holyoke, MA oranda
(Name and Addreea of Raspondent)

ASSETS T P.
(carted mall)

the form enclosed herewith (or other
2017 at Ns 30_DAMASPM in Courtroom C-207__of the

nctlaentery pene atin epsom teh reeteenecctnenea nS
Clroult Court of Lake County, 18 N, County Street, Waukegan, Illinois, 60085.

A Judgment against Raymond N, Ervin
and & 3

YOU ARE PROHIBITED from making

property not exempt from execution or gamishment belonging to the

.

_.. (udgment debtor) wae entered on
remains unsatisfied,

nsfer or oiher disposition of, or Interfeting with, eny
judgment debtor or to which the Judgment debtor
dabtor until further order of court oF termination

arcs ananieann

or allowing any tra

may be entitiad or which may be acguired by or become due the judgment i
withhold the payrnent of any money-beyand double the amount.of the belance

of the proceedings. You are not required to
due. f requested, you must produce
of the Judament Dabtor.

WARNING: IF YOU FAIL TO APPEAR IN
BROUGHT BEFORE THE COURT TO AN

documents and/or records containing Information concerning the property or income

COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE ARRESTED AND
SWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE

PUNISHABLE BY (MPRISONMENT IN THE COUNTY JAIL.
NOTE: Your writtan answer Is sufficient for your appearance unless you recelved a further order to personally appear In

Date of Judgmant/Revival 4

a pEpgATE oF ATURE Of UOGMENT CREDITOR |
Judgment Amount $ ie Cob, Pore 4 Batance Due $ PEE pos Keg re

Name of Court Entering Judgment

+

.o

cavers, NEKLZAY XG ANN QOS Lek, s

The undersigned cerfifies, under penalties provided by law.gareuant to 738 ILCS &/4-109, that the information contained

hereln Is trues and correct,

 

Prepared by:
Attorney's Name: Beermann Pritikin Mirabelli Move ele
Addrese: 161N, Clark Strast, Suite 2600 ZS! poten:

: : pact ’ q %

wt Ay
sine TE
fey ae FEB 1.0 20th

 

 

 

 

 

 

City: Chicago
Phone: 212-621-9700 Zip Code: %

312-621-0909
, §320477

 

 

FHL
\ eZ

 

 

 

 

fatidrass; Kooopar@beermanniaw.com

AEA Mots ey ke So ba patty : , . .

Len ae ree ehgoathee o feapitate ork a VE any aUgR a ge LRRD CGE PHAR TY sseseycttrolayey dst Caaspes edao ROIS tag . ,

‘ ee BEY OAT a ROR eS AM TU sicetarttata
: rR IRENA Sera aeons

NOTE: A copy of this Citation and Notice must be mailed to the Defendant within 3 days
ofs ;
Cerificate of Malling must be signed and filed with the clerk, ¥ ence and °

AT 1-191 Rev. 10/13

  
 

  

eNBYT

 

 
